FILED
                                                                   United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                       Tenth Circuit

                             FOR THE TENTH CIRCUIT                      November 25, 2015
                         _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.

WELLS FARGO HOME MORTGAGE;
BANK OF AMERICA, N.A.; WORLD
SAVINGS BANK FSB,

     Defendant Cross Claimants -
Appellees,

BROOKLYN M. GREEN,

      Defendant,

v.                                                        No. 15-5032
                                              (D.C. No. 4:12-CV-00441-JED-FHM)
MARK ANDRES GREEN; JANA RAE                               (N.D. Okla.)
GREEN,

     Defendants Cross Defendants -
Appellants,

and

D. SCOTT HEINEMAN; KURT F.
JOHNSON,

      Defendants Cross Defendants.
                       _________________________________

                              ORDER AND JUDGMENT*

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
                        _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

      Proceeding pro se, Mark and Jana Green appeal from a district court order

granting summary judgment in favor of the United States and of several mortgagees

in the government’s suit brought to reduce the Greens’ federal tax liabilities to

judgment. The Greens argue the district court lacked subject-matter and personal

jurisdiction to render the judgment from which they appeal. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

                                    I.     Background

      The United States commenced the present action in the Northern District of

Oklahoma to reduce the Greens’ unpaid tax liabilities to judgment and to enforce the

government’s liens by judicial sale of three of the Greens’ properties. In accordance

with 26 U.S.C. § 7403(b),1 the government named as defendants Wells Fargo Home

Mortgage, Bank of America, N.A., and World Savings Bank FSB (collectively, the

“Mortgagees”) because of the Mortgagees’ interests in the Greens’ properties. The

Greens owe more than $210,000 in unpaid taxes, including penalties and interest.




ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         26 U.S.C. § 7403(b) provides: “All persons having liens upon or claiming
any interest in the property involved in [an] action [to enforce a federal tax lien] shall
be made parties thereto.”
                                            2
       This is not the Greens’ first appeal to this court regarding their taxes. See

Green v. Pershing, LLC, 516 F. App’x 685, 686 (10th Cir. 2013) (unpublished)

(affirming district court’s conclusion that Mr. Green could not file an action against a

third-party that had complied with an IRS notice of levy); Green v. Comm’r, 608 F.

App’x 671, 672 (10th Cir. 2015) (unpublished) (affirming Tax Court’s grant of

summary judgment in favor of the Commissioner of Internal Revenue in action

challenging the imposition of a federal lien on Mr. Green’s property). In the present

case, the Greens appeal the district court’s summary judgment order reducing their

federal tax liabilities to judgment.

                                       II.   Discussion

       The Greens present two issues on appeal. First, the Greens argue that the

district court lacked subject-matter jurisdiction in the action below. Second, the

Greens argue that the district court did not have personal jurisdiction over them.

A.     Subject-Matter Jurisdiction

       The Greens’ primary argument on appeal is that the district court lacked

subject-matter jurisdiction to reduce federal tax liens to judgment. We review de

novo issues of subject-matter jurisdiction. Angle v. United States, 996 F.2d 252, 253

(10th Cir. 1993). The Greens fail to present any coherent arguments that would

persuade us that the district court erred in exercising subject-matter jurisdiction in

this case.

       As best we can tell from their briefing, the Greens argue that the district court

lacked subject-matter jurisdiction given the court’s limited jurisdiction under Article

                                             3
III of the United States Constitution. The Greens argue that the internal revenue laws

are not the “Laws of the United States” to which the Constitution refers, but laws

arising under the public-rights doctrine. Appellant’s Opening Br. 20 (“In 26 U.S.C. §

7402(a) ‘[E]nforcement of the internal revenue laws’ and are not ‘Laws of the

United States,’ but are under the ‘public rights’ doctrine.”).2 To the extent the

Greens argue the district court did not have subject-matter jurisdiction over the

government’s action to reduce federal tax liabilities to judgment, established law is

against them. In its complaint, the government noted that district court had

jurisdiction under 28 U.S.C. §§ 1340 and 1345, as well as 26 U.S.C. §§ 7402 and

7403. We agree.

      Under 28 U.S.C. § 1340, Congress conferred upon district courts “original

jurisdiction of any civil action arising under any Act of Congress providing for

internal revenue.” Further, 28 U.S.C. § 1345 provides that “the district courts shall

have original jurisdiction of all civil actions, suits or proceedings commenced by the

United States, or by any agency or officer thereof expressly authorized to sue by Act

of Congress.” Perhaps most importantly here, 26 U.S.C. § 7403 provides:

      In any case where there has been a refusal or neglect to pay any tax, or
      to discharge any liability in respect thereof, whether or not levy has
      been made, the Attorney General or his delegate, at the request of the
      Secretary, may direct a civil action to be filed in a district court of the
      United States to enforce the lien of the United States under this title
      with respect to such tax or liability or to subject any property, of


      2
        This type of argument, as the district court noted in its order denying the
Greens’ motion to vacate the judgment below, is representative of the Greens’ briefed
arguments.
                                          4
        whatever nature, of the delinquent, or in which he has any right, title, or
        interest, to the payment of such tax or liability.

Because Congress has authorized the district court to exercise its subject-matter

jurisdiction over this type of case, we affirm the district court’s exercise of that

authority here. See 26 U.S.C. § 7403(a).

B.      Personal Jurisdiction

        The Greens also argue the district court did not have personal jurisdiction over

them in this case because they are not citizens of the United States, but rather citizens

of Oklahoma. “We review de novo questions of personal jurisdiction.” ClearOne

Commc’ns, Inc. v. Bowers, 651 F.3d 1200, 1214 (10th Cir. 2011). We agree with the

government that the Greens failed to dispute that they are residents of Oklahoma

subject to the district court’s jurisdiction.

        “Federal courts may exercise personal jurisdiction over a defendant ‘who is

subject to the jurisdiction of a [state] court . . . in the state where the [federal] court is

located.’” Newsome v. Gallacher, 722 F.3d 1257, 1264 (10th Cir. 2013) (quoting

Fed. R. Civ. P. 4(k)(1)(A)). Because the Greens are citizens of Oklahoma, therefore,

the Northern District of Oklahoma properly exercised personal jurisdiction over

them.

        The decision of the district court is affirmed.


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge

                                                5